In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-15-00204-CV
                              _________________


                        IN RE DAVID EARL STANLEY

________________________________________________________________________

                               Original Proceeding
________________________________________________________________________

                          MEMORANDUM OPINION

      In this mandamus proceeding, David Earl Stanley requests that we order the

Judge of the 258th District Court of Polk County, Texas, to make a ruling on pro

se motions that Stanley filed in a civil case while he is represented by counsel. We

deny the petition for writ of mandamus.

      Stanley states that counsel was appointed to represent him on criminal

charges that are no longer pending. Stanley also states that he was never notified

that the attorney had been appointed on the civil forfeiture case, but it appears that

the lawyer filed an answer on Stanley’s behalf. Proceeding pro se in this Court,

Stanley complains that the trial court has not acted on either his pro se motion to

                                          1
dismiss counsel and appoint new counsel or his pro se motion to dismiss the

forfeiture case for want of prosecution.

      A trial court may appoint counsel in a civil case. See Tex. Gov’t Code Ann.

§ 24.016 (West 2004). However, a person does not have a right to appointed

counsel in a civil forfeiture case. See $585.00 U.S. Currency v. State, No. 03-09-

00012-CV, 2009 WL 2837716, at *2 (Tex. App.—Austin Aug. 31, 2009, pet.

denied) (mem. op.). It is not clear whether the trial court appointed an attorney to

represent Stanley in the civil forfeiture proceeding or to represent Stanley in a

criminal case, but it appears the lawyer that voluntarily filed an answer on

Stanley’s behalf in the forfeiture case is the attorney in charge of the case. See Tex.

R. Civ. P. 8.

      Stanley does not allege that he filed a sworn written motion to require the

attorney in the forfeiture case to show authority to represent him in that

proceeding. See Tex. R. Civ. P. 12. In the absence of a mandamus record that

shows that Stanley challenged the lawyer’s authority under Rule 12, or that counsel

has withdrawn from the civil forfeiture case so that Stanley is now pro se in the

trial court, the trial court had the discretion to ignore Stanley’s pro se filings. See

In re Sondley, 990 S.W.2d 361, 362 (Tex. App.—Amarillo 1999, orig. proceeding)

(“[A] trial court is under no mandatory duty to accept or consider pleadings filed

                                           2
pro se by a party who is represented by counsel.”). We deny the petition for writ of

mandamus.

      PETITION DENIED.



                                                          PER CURIAM


Submitted on July 1, 2015
Opinion Delivered July 2, 2015

Before McKeithen, C.J., Kreger and Horton, JJ.




                                         3